Citation Nr: 1037870	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  02-16 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, including cervical spinal stenosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to July 
1996.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  As set forth above, the appellant's claim is now in the 
jurisdiction of the RO in Houston, Texas.  

In February 2004, the appellant testified before a Veterans Law 
Judge at the RO.  In March 2005, the Board obtained an opinion 
from an independent medical expert (IME), pursuant to 38 U.S.C.A. 
§ 7109 and 38 C.F.R. § 20.901.  In May 2005, the appellant and 
his representative were provided with a copy of the March 2005 
IME opinion.  They were offered the opportunity to submit 
additional evidence or argument in accordance with 38 C.F.R. § 
20.903(a), but neither responded.  

In a November 2005 decision, the Board denied service connection 
for a cervical spine disability, including cervical spinal 
stenosis.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in April 2007, the 
appellant's then attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand, noting that the appellant had recently submitted 
additional VA clinical records which he had not previously 
submitted or identified.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (discussing constructive possession of VA records).  In a 
May 2007 order, the Court granted the motion, vacated the Board's 
November 2005 decision, and remanded the matter for 
readjudication with consideration of the additional records.

In September 2007, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Neither the appellant nor his representative 
has argued otherwise.  

In August 2010 letter, the Board advised the appellant that the 
Veterans Law Judge before whom he had testified in February 2004 
was no longer employed by VA.  He was offered the opportunity to 
attend another Board hearing in accordance with 38 C.F.R. § 
20.707 (2010).  Having received no response from the appellant, 
the Board will proceed with consideration of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In support of his claim, the appellant has submitted an April 
2009 Notice of Decision from the Social Security Administration 
(SSA) indicating that he was awarded disability benefits due to 
numerous disabilities, including degenerative spinal disease and 
spinal stenosis.  

Medical records used by SSA in reaching its determination were 
not included in the materials submitted by the appellant.  VA is 
required to obtain relevant records from a Federal department or 
agency, including SSA.  See 38 C.F.R. § 3.159(c)(2) (2010); McGee 
v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. 
Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (holding that 
"[r]elevant records for the purpose of § 5103A are those that 
relate to the injury for which the claimant is seeking benefits 
and have a reasonable possibility of helping to substantiate the 
veteran's claim.").  To ensure that the record on appeal is 
complete, complete records from SSA must be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request records 
corresponding to the appellant's April 2009 
award of disability benefits, including 
medical records used in reaching the 
determination.  All efforts to obtain this 
evidence must be documented in the claims 
file.  Moreover, such efforts must continue 
until it is concluded that the records 
sought do not exist or that further 
attempts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(2) (2010).

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.

The case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


